DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 1, 3-5, and 7-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Kvitnevskiy (2016/0059958) discloses an aerial vehicle comprising: a first propulsion unit comprising a first gimbaling mechanism and a first motor assembly comprising a first propulsion motor and a first propeller rotatably coupled to the first propulsion motor by a first drive shaft, wherein the first motor assembly is pivotably joined to the first gimbaling mechanism, wherein the first drive shaft defines a first axis, and wherein the first motor assembly is configured to rotate the first propeller about the first axis (Fig. 1, Paragraph 056-0063); a second propulsion unit comprising a second gimbaling mechanism and a second motor assembly comprising a second propulsion motor and a second propeller rotatably coupled to the second propulsion motor by a second drive shaft, wherein the second motor assembly is pivotably joined to the second gimbaling mechanism, wherein the second drive shaft defines a second axis, and wherein the second motor assembly is configured to rotate the second propeller about the second axis (Fig. 1, Paragraph 056-0063); and a computing device having a memory and one or more computer processors, wherein the computing device is in communication with the first propulsion motor and the second propulsion motor, and wherein the computing device is configured to at least: select at least one of a first course, a first air speed or a first altitude for the aerial vehicle (Paragraph 0073); determine a first force to be supplied by the first propulsion unit and a second force to be supplied by the second propulsion unit in order for the aerial vehicle to operate in accordance with the at least one of the first course, the first air speed or the first altitude; select a first rotational speed of the first propeller and a first gimbal angle of the first shaft based at least in part on the first force (Fig. 1, Paragraph 056-0063); cause the first propulsion motor to rotate the first propeller at the first rotational speed; cause the first gimbaling assembly to align the first shaft at the first gimbal angle (Fig. 1, Paragraph 056-0063); select a second rotational speed of the second propeller and a second gimbal angle of the second shaft based at least in part on the second force; cause the second propulsion motor to rotate the second propeller at the second rotational speed (Fig. 1, Paragraph 056-0063); and cause the second gimbaling assembly to align the second shaft at the second gimbal angle (Fig. 1, Paragraph 056-0063).  However, Kvitnevskiy fails to disclose with the first propulsion motor rotating the first propeller at the first rotational speed and the second propulsion motor rotating the second propeller at the second rotational speed, determine that the aerial vehicle is operating at least one of a second course, a second speed or a second altitude; determine at least a third force to be supplied by the first propulsion unit in order for the unmanned aerial vehicle to return to the at least one of the first course, the first air speed or the first altitude; select at least one of a third rotational speed of the first propeller or a third gimble angle of the first shaft based at least in part on the third force; and at least one of: cause the first propulsion motor to rotate the first propeller at the third rotational speed; or cause the first gimbaling assembly to align the first shaft at the third gimbal angle.  Therefore, the prior art of record does not anticipate nor render obvious with the first propulsion motor rotating the first propeller at the first rotational speed and the second propulsion motor rotating the second propeller at the second rotational speed, determine that the aerial vehicle is operating at least one of a second course, a second speed or a second altitude; determine at least a third force to be supplied by the first propulsion unit in order for the unmanned aerial vehicle to return to the at least one of the first course, the first air speed or the first altitude; select at least one of a third rotational speed of the first propeller or a third gimble angle of the first shaft based at least in part on the third force; and at least one of: cause the first propulsion motor to rotate the first propeller at the third rotational speed; or cause the first gimbaling assembly to align the first shaft at the third gimbal angle when taken in combination with all the features and limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D LANG/Primary Examiner, Art Unit 3668B